Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 	12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,867,108 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Duffy et al. [US 7,877,722 B2] at least at column 1, line 17, column 2, lines 4-5, 29-31, 54-55, column 8, lines 23-26, 47-48, 66-column 9, line 2, column 10, lines 24-49, column 12, lines 13-18, column 15, lines 27-28, 36-43, column 20, lines 12-30, column 26, lines 47-56, column 27, lines 18-30, 36-39, column 30, lines 28-50; Park et al. [US 2012/0316855 A1] at least at paragraphs [0020, 0025, 0026, 0028, 0029, 0031, 0034, 0040, 0048, 0055, 0059, 0060, 0061, 0062, 0071]; Wu et al. [US 9,310,316 B2] at least at column 11, lines 49-60, 66-column 12, line 49; Lee et al. [US 9,601,393 B2] at least at column 1, lines 18-19, column 11, lines 26-27, column 15, lines 17-47, column 16, lines 48-49, column 18, lines 50-56, column 19, lines 51-52; Danen et al. [US 10,338,002 B1] at least at figure 6; Brauer [US 2019/0287232 A1] at least at paragraphs [0002, 0013, 0028, 0029, 0034, 0040, 0041, 0043, 0058, 0067]; Gaind et al. [US 2020/0025689 A1] at least at paragraph [0028]; Bhaskar et al. [US 10,599,951 B2] at least at Abstract, column 12, lines 54-64, column 13, lines 48-63, column 25, line 45-column 26, line 12; Plihal et al. [US 2019/0302031 A1] at least at Abstract, paragraphs [0001, 0020, 0021, 0023].
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: although Duffy et al. appear to describe a method for determining wafer inspection parameters, an inspection system, and , a method for retraining wafer inspection parameters, Park et al. appears to describe a method for determining wafer inspection parameters and an inspection system, and Wu et al. appears to describe a method for retraining wafer inspection parameters, the prior art of record does not disclose, teach, or render obvious, as per claim 1, a method comprising performing a first optical inspection on an area of a wafer having a defect that has been fabricated based on an integrated circuit design layout, wherein the performing of the first optical inspection comprises using a first set of optical parameters to generate an optical image, generating a first defect detection signal from the optical image, wherein the first defect detection signal is not associated with the defect, identifying a second defect detection signal that is different than the first defect detection signal, performing a second optical inspection of the area to identify the defect by using a second set of optical parameters associated with the second defect detection signal, and modifying a value of the first set of optical parameters for inspecting the area of the wafer based on the ability of the second set of optical parameters to identify the defect; as per claim 8 a non-transitory machine-readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to perform a first optical inspection on an area of a wafer having a first defect that has been fabricated based on an integrated circuit design layout, wherein the performing of the first optical inspection includes using a first set of optical parameters to generate an optical image, generate a first attribute from the optical image, wherein the first attribute is not associated with the first defect, identify a second attribute that is different than the first attribute, perform a second optical inspection of the area to identify the first defect by using a second set of optical parameters associated with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851